La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
El quid que nos plantea este recurso es si son los árbi-tros o los jueces los llamados a adjudicar una controversia en la que se impugna la existencia y la validez de un con-trato, in toto, cuando el contrato tiene una “cláusula de arbitraje” que es amplia. A su vez, tenemos la oportunidad de determinar, si debemos adoptar en nuestra jurisdicción la doctrina de separabilidad, que propugna que las cláusu-*363las de arbitraje son separables (severable) e independientes del contrato principal. A continuación, expondremos los he-chos que dieron génesis a la controversia que tenemos ante nuestra consideración.
I
El 29 de julio de 2004, los peticionarios Pablo Méndez Acevedo, Monserrate Acevedo Feliciano y la Sociedad de Bienes Gananciales compuesta por ellos, incoaron una “Demanda sobre sentencia declaratoria, injunction, y cobro de dinero” contra los recurridos Héctor Juan Nieves Rivera y José Luis Pérez Hidalgo, sus esposas y sus respectivas Sociedades de Bienes Gananciales. Surge de la demanda incoada que los peticionarios y los recurridos suscribieron ante un notario un “Contrato Privado de Constitución de Sociedad Regular Colectiva” (Contrato de Sociedad). La ra-zón y el objeto de esta sociedad, que vino a conocerse como Auto Export era la compra y venta de vehículos de motor, importados y locales.(1)
Los peticionarios alegaron en la demanda, inter alia, que el Contrato de Sociedad era nulo por deficiencias de forma y sustantivas, por lo cual la relación existente entre las partes era la de compartir los gastos comunes en una proporción de una tercera parte para cada una de las par-tes en el contrato. Además, sostuvieron que los recurridos le debían toda la documentación relacionada a la adquisi-ción de varios vehículos de motor que hicieran los peticio-narios, por lo cual solicitaron un injunction para que el tribunal ordenara esa entrega.(2) Adujeron, también, que *364los recurridos les debían la cantidad de dos mil seiscientos sesenta y seis dólares con sesenta y seis centavos ($2,666.66) por los cánones de arrendamiento, por lo cual peticionaron del tribunal que ordenara el desahucio y des-alojo de éstos, incluyendo el pago de los cánones adeudados.(3) Asimismo, argüyeron que los recurridos les adeudaban la suma de diez mil novecientos ochenta y seis dólares con sesenta y seis centavos ($10,986.66) por el pago de varios préstamos que los peticionarios le confirieron. (4)
Así las cosas, y luego de varios trámites procesales, los recurridos presentaron una moción de arbitraje, en la cual expusieron que, de la Decimocuarta Cláusula del Contrato de Sociedad (Cláusula de Arbitraje), surgía palmariamente que el caso debía dilucidarse mediante un proceso de arbi-traje y no ante el foro de instancia. Por tal razón, le peti-cionaron al foro a quo que declarara “con lugar” la moción. A contrario sensu, la parte peticionaria replicó aduciendo, en esencia, que el Contrato de Sociedad en cuestión era mercantil y que, por tal razón, debían cumplirse ciertas formalidades omitidas que lo hacían nulo, siendo la más importante que el contrato de sociedad constara en una escritura pública. Así, argüyó que por ser nulo el contrato de sociedad, la cláusula de arbitraje no se podía ejecutar.
El 8 de agosto de 2004, el Tribunal de Primera Instancia emitió una Sentencia en la que sostuvo que las partes ha-bían suscrito un “Contrato de Sociedad Regular Colectiva”, en el cual incluyeron una cláusula de arbitraje “explícita-mente abarcadora”. Resolvió que la cláusula era ejecutable por lo que le correspondía a un árbitro atender la contro-versia sobre la nulidad del contrato de sociedad. Así, or-*365denó a las partes someterse al proceso de arbitraje estipu-lado en el contrato para que dilucidaran sus reclamos por medio de ese mecanismo alterno de solución de disputas.
No contestes con tal determinación, la parte recurrida fue en alzada ante el Tribunal de Apelaciones. El foro ape-lativo intermedio confirmó al foro de instancia, pero por otros fundamentos. El Tribunal de Apelaciones centró el análisis de la controversia en el Contrato de Sociedad. De esa manera, se enfocó en resolver si era o no válido en su totalidad ese Contrato de Sociedad. El foro sostuvo que el Contrato de Sociedad era válido, aun cuando no constaba en una escritura pública. (5) Resolvió, por lo tanto, que al ser válido el Contrato de Sociedad, también era válida la Cláusula de Arbitraje allí subsumida. Por tal razón, le or-denó a las partes acudir al proceso de arbitraje.
Inconforme con ese dictamen, la parte peticionaria acude ante nos mediante el recurso de certiorari. Sostiene que tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones erraron al no declarar la nulidad del “Contrato de Sociedad Regular Colectiva”, esto debido a que no estaba constituido en una escritura pública. Aduce también que ambos foros incidieron al no declarar que la cláusula de arbitraje suscrita en ese contrato de sociedad es nula por ser parte de un contrato nulo.
Ab interim, la parte peticionaria presentó ante nos una moción intitulada Moción Informando Nueva Jurispruden-cia del Tribunal Supremo de los Estados Unidos que podría impactar el Caso de Epígrafe. En efecto, la propia parte peticionaria alega que en el caso Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440 (2006), el Tribunal Supremo de Estados Unidos resolvió que los asuntos relacionados a *366la validez de un contrato principal, donde se encuentra una cláusula de arbitraje amplia, debe ser adjudicado por los árbitros y no por los tribunales. Sin embargo, la parte pe-ticionaria entiende que ese precedente no aplica al caso de autos, por tratarse aquí de un asunto concerniente a la existencia y no a la validez del Contrato de Sociedad.
Vista la petición de certiorari, acordamos expedir. Con el beneficio de la comparecencia de las partes, procedemos a resolver sin trámite ulterior.
II
A. Para abordar la controversia planteada, comenza-remos exponiendo la normativa que rige el arbitraje comer-cial en Puerto Rico.
 Nuestro ordenamiento jurídico hace asequible que las partes en un contrato se obliguen a llevar ante un árbitro, mediante un procedimiento de arbitraje, las posi-bles controversias futuras relacionadas con su contrato. Esa facultad surge principalmente de la Ley Núm. 376 de 8 de mayo de 1951, según enmendada, conocida como Ley de Ar-bitraje de Puerto Rico, 32 L.P.R.A. sec. 3201 et seq. Así, el Art. 1 de la ley establece que las partes “podrán incluir en un convenio por escrito una disposición para el arreglo me-diante arbitraje de cualquier controversia que en el futuro surgiere entre ellos de dicho acuerdo o en relación con el mismo”.(6) 32 L.P.R.A. sec. 3201. Véanse: Municipio Mayagüez v. Lebrón, 167 D.P.R. 713, 720 (2006); Crufon Const. v. Aut. Edif. Púbs., 156 D.P.R. 197, 204 (2002). “Tal convenio será válido, exigible e irrevocable salvo por los *367fundamentos que existieran en derecho para la revocación de cualquier convenio.” 32 L.P.R.A. sec. 3201.
Por tal razón, el arbitraje es una figura jurídica inherentemente contractual. Municipio Mayagüez v. Lebrón, supra; U.C.P.R. v. Triangle Engineering Corp., 136 D.P.R. 133, 144 (1994); Rivera v. Samaritano & Co., Inc., 108 D.P.R. 604, 606-607 (1979). Así, por su naturaleza convencional, se puede exigir únicamente cuando se ha pactado y cuando se haya hecho constar por escrito. Art. 1 de la Ley Núm. 376, supra; Crufon Const. v. Aut. Edif. Púbs., supra, pág. 204; Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 783 (1994).(7)
En ese sentido, una de las controversias que las partes tienen el derecho a dirimir ante los tribunales, es aquella relacionada a la obligación de arbitrar. Art. 4 de la Ley Núm. 376 (32 L.P.R.A. sec. 3204); Municipio Mayagüez v. Lebrón, supra. Por tal, “la determinación de si un acuerdo crea el deber de las partes de arbitrar una controversia en particular es tarea judicial”. World Films, Inc. v. Paramount Pictures Corp., 125 D.P.R. 352, 361 (1990). Sobre ese particular, este Foro ha expuesto, citando a National R.R. Passenger Corp. v. Boston S. Maine Corp., 850 F.2d 756 (D.C.Cir.1988), que tal controversia comporta tres modalidades, a saber: (i) si existe un convenio de arbitraje; (ii) si tal convenio alcanza determinada controversia, (iii) y si tal convenio alcanza una disputa sobre la duración o expiración del contrato. Municipio Mayagüez v. Lebrón, supra, pág. 720-721; U.C.P.R. v. Triangle Engineering Corp., supra, pág. *368144; World Films v. Paramount Pict. Corp., supra, pág. 361 esc. 9.
Por otra parte, este Tribunal ha sido constante al exteriorizar de manera enfática que en Puerto Rico existe una fuerte política pública a favor del arbitraje(8) y que toda duda que pueda existir sobre si procede o no el arbitraje debe resolverse a favor de éste. U.C.P.R. v. Triangle Engineering Corp., Inc., supra, págs. 141-142 y 143; Quiñones v. Asociación, 161 D.P.R. 668, 673 (2004); PaineWebber, Inc. v. Soc. de Gananciales, 151 D.P.R. 307, 312 — 313 (2000); McGregor-Doniger v. Tribunal Superior, 98 D.P.R. 864, 869 (1970). A fortiori, este Foro ha afirmado que “ante un convenio de arbitraje lo prudencial es la abstención judicial, aunque esa intervención no esté vedada”. Municipio Mayagüez v. Lebrón, supra, pág. 721. Véase U.C.P.R. v. Triangle Engineering Corp., supra, pág. 142. Por eso, una vez acordado el arbitraje, los tribunales carecen de discreción respecto a su eficacia y tienen que dar cumplimiento al arbitraje acordado. Municipio Mayagüez v. Lebrón, supra, pág. 721; Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983).
Empero, aunque en Puerto Rico existe una política vigorosa que favorece el arbitraje de controversias, este mecanismo se utilizará sólo si las partes así lo han pactado y en la forma como lo han pactado. Crufon Const. v. Aut. Edif. Púbs., supra, pág. 205. Esto se debe a que como el arbitraje es una figura de naturaleza contractual, no se puede obligar a una parte a someter una disputa al procedimiento de arbitraje si esa parte no lo ha pactado de esa forma. Íd.; Mun. de Ponce v. Gobernador, supra, pág. 783 esc. 1.
*369B. Por otro lado, debemos apuntar que la Ley Núm. 376, supra, fue diseñada y forjada, en gran parte, cual re-flejo de la Ley Federal de Arbitraje, 9 U.S.C.A. sec. 1 et seq. Véase D. Helfeld, La jurisprudencia creadora: factor deter-minante en el desarrollo de arbitraje en Puerto Rico, 70 (Núm. 1) Rev. Jur. U.P.R. 1, 12 y 20 (2001).(9) Por tal razón, la Ley Núm. 376, supra, sigue sustancialmente el modelo de la Ley Federal de Arbitraje. De ahí, que la jurispruden-cia interpretativa de la ley federal nos sirve de guía en la disposición de los casos en la jurisdicción local. Véanse: Municipio Mayagüez v. Lebrón, supra, pág. 721; Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344, 359 (1961).(10)
En efecto, nuestra normativa en materia del arbitraje comercial, se ha desarrollado bajo el crisol de la jurispru-dencia exegética de la Ley Federal de Arbitraje. Así por ejemplo, nuestra política pública a favor del mecanismo del arbitraje, fue predicada inicialmente por la jurisprudencia federal al interpretar el estatuto federal de arbitraje. PaineWebber, Inc. v. Soc. de Gananciales, supra, pág. 311; Medina v. Cruz Azul de P.R., 155 D.P.R. 735, 742 (2001).(11) *370Véase Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 217 (1985). Igualmente, este Tribunal ha adoptado los principios hermenéuticos que ha desarrollado el Tribunal Supremo en materia de arbitraje. Así, este Foro, citando al Tribunal Supremo federal, ha sostenido que cualquier duda que exista sobre el alcance de las controversias que pueden ser llevadas a arbitraje, debe resolverse a favor de ese mecanismo. PaineWebber, Inc. v. Soc. de Gananciales, supra, pág. 312; U.C.P.R. v. Triangle Engineering Corp., supra, págs. 141, 143; McGregor-Doniger v. Tribunal Superior, supra, pág. 869.; Perry v. Thomas, 482 U.S. 483, 493 esc. 9 (1987). Mitsubishi v. Soler Chrysler-Plymouth, 473 U.S. 614, 626 (1985); Galt v. Libbey Owens Ford Glass Co., 376 F.2d 711, 714 (7mo Cir. 1967). Por eso, es innegable que existe una gran convergencia entre lo dispuesto por el Tribunal Supremo Federal y este Tribunal en materia de arbitraje comercial.
De otra parte, cabe añadir que la Ley Federal de Arbitraje aplica tanto a los tribunales federales como a los estatales y requiere que éstos hagan cumplir los contratos de arbitraje acordados por las partes como cualquier otro convenio. PaineWebber, Inc. v. Soc. de Gananciales, supra, pág. 312; World Films, Inc. v. Paramount Pict. Corp., supra, págs. 357-358; Southland Corp. v. Keating, 465 U.S. 1, 16 (1984).(12) Sin embargo, la aplicación estatal del estatuto, se limita únicamente a los contratos en el comercio interestatal. Municipio Mayagüez v. Lebrón, supra, pág. 721 esc. 7; Medina v. Cruz Azul de P.R., supra, pág. 742. *371Esto se debe a que la Ley Federal de Arbitraje fue promul-gada por el Congreso bajo el palio de la Cláusula de Comer-cio, por lo que sus disposiciones se activan solamente, cuando las partes alegan y prueban que la transacción im-plicada en la controversia formó parte del comercio interestatal. Medina v. Cruz Azul de P.R., supra, pág. 742; Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 273-274 (1995); Perry v. Thomas, supra, pág. 490. Es decir, se-gún esas circunstancias, como regla general, el campo es-tará ocupado por la Ley Federal de Arbitraje.(13) Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 684-685 (1996); Allied-Bruce Terminix Cos. v. Dobson, supra, pág. 272.
A priori, de lo expuesto podemos colegir lo siguiente: (i) la normativa desarrollada en nuestra jurisdicción, con relación al arbitraje comercial, tiene sus cimientos en la Ley Federal de Arbitraje y su jurisprudencia interpretativa y (ii) aunque la Ley Federal de Arbitraje ocupa el campo en cuanto al comercio interestatal, en el caso de autos, la parte peticio-naria en ningún momento ha alegado y probado que el con-trato de sociedad suscrito y convenido entre ella y la parte recurrida, forma parte del comercio interestatal. Por tal ra-zón, no estamos, stricto sensu, atados a lo pautado por el Tribunal Supremo federal al interpretar la Ley Federal de Arbitraje. Empero, no podemos abstraemos del hecho irrefutable, de que tanto nuestra Ley de Arbitraje Comercial como la casuística que se ha ido destilando de ésta, han sido teñidas a la luz de la Ley Federal de Arbitraje y los prece-dentes que ésta ha generado. En ese sentido, la no aplicabi-lidad de la Ley Federal de Arbitraje al caso de autos, no connota que tengamos que trazar una ruta heterogénea a la seguida por el Tribunal Supremo federal, y mucho menos, *372que estemos impedidos de atisbar lo resuelto por los tribu-nales estatales que comparten nuestra política arbitral, a la hora de solucionar la controversia aquí trabada.(14)
h-1 hH I — I
En ocasión anterior, este Tribunal resolvió que una acción en la que se impugne la existencia de un contrato, puede dilucidarse en un proceso de arbitraje cuando la cláusula arbitral es suficientemente amplia:
... [C]uando la cláusula de arbitraje es lo suficientemente am-plia, el árbitro tiene la autoridad de adjudicar prácticamente todo tipo de controversia legal. ...
... [U]na cláusula de arbitraje puede ser lo suficientemente amplia como para incluir entre los asuntos a ser llevados a *373dicho foro la existencia o no de un contrato. (Énfasis suplido.) World Films, Inc. v. Paramount Pict. Corp., supra, pág. 362.(15)
En ese caso, la controversia se limitaba a determinar si un contrato verbal pactado entre las partes existía. En efecto, World Films, Inc. demandó a Atlantic International por incumplir alegadamente un acuerdo verbal mediante el cual la demandante distribuiría todo el producto fílmico de la demandada para 1986, según los mismos términos y las condiciones del contrato escrito y suscrito por las partes el año anterior (1985). Allí, este Tribunal estableció que la propia demandante había aceptado que el contrato verbal tenía los mismos términos y las condiciones que el contrato escrito del año anterior; el cual contenía una cláusula de arbitraje amplia. Esta consideración y el hecho de que en este caso, distinto al nuestro, aplicaba la Ley Federal de Arbitraje porque se trataba de un contrato en el comercio interestatal, llevó a este Tribunal a concluir que la contro-versia sobre la existencia del contrato verbal debía ser dilucidada por un árbitro. World Films, Inc. v. Paramount Pictures Corp., supra, pág. 364.
Asimismo, en el caso de autos, la parte peticionaria alega que el Contrato de Sociedad, además de ser inexistente, es nulo por carecer de un requisito de forma solemne. Sobre ese particular, hemos expresado que en los requisitos de forma ad solemnitatem, la forma es necesaria para la existencia y validez del contrato, por lo que sin esa forma el contrato es nulo e ineficaz. Véanse: Gil v. Marini, 167 D.P.R. 553, 565 (2006); López v. González, 151 D.P.R. 225, 232 (2000). Así pues, la inobservancia de un requisito *374de forma solemne incide sobre la validez y la existencia del contrato.
Por lo tanto, nos vemos precisados a resolver si los ár-bitros pueden adjudicar controversias en las que se im-pugne un contrato en su totalidad por ser, además de inexistente, nulo e inválido.
A. El Tribunal Supremo de Estados Unidos, tuvo ante su consideración una controversia similar a la que hoy nos toca resolver. En el caso Buckeye Check Cashing, Inc. v. Cardegna, supra, al igual que en el caso de autos, el máximo Foro federal tuvo que resolver si eran los jueces o los árbitros, los llamados a considerar una acción en la que se reclama la nulidad de un contrato en su totalidad cuando ese contrato contiene una cláusula de arbitraje.(16) En síntesis, ese Foro, al interpretar la Sec. 2 de la Ley Federal de Arbitraje, 9 U.S.C.A. sec. 2,(17) razonó que los cuestionamientos relacionados a la validez de un convenio pueden dividirse en dos (2) clases: (i) aquellos que cuestio-nan específicamente la validez de una cláusula de arbitraje y (ii) los que impugnan la validez del contrato en su tota-lidad, ya sea porque existen razones que afecten directa-mente todo el contrato o porque la ilegalidad de una de las cláusulas del contrato lo invalida en su totalidad.(18) Íd., *375pág. 444. El Tribunal Supremo Federal entendió que la controversia se enmarcaba en el segundo tipo. Al así razo-nar, utilizó, básicamente, dos (2) precedentes para resolver el caso: Prima Paint Corp v. Flood & Conklin Mfg. Co., 388 U.S. 395 (1967), y Southland Corp. v. Keating, supra.
En Prima Paint Corp v. Flood & Conklin Mfg. Co., supra, pág. 402, el Tribunal Supremo federal tuvo que resolver cual de los dos, el juez o el árbitro, tiene la autoridad para determinar si el contrato entre dos (2) negocios fue inducido por fraude. Allí, el Tribunal Supremo federal, adoptando la doctrina de separabilidad, resolvió, que si se trata de una cuestión de fraude, al haberse inducido la contratación de la cláusula arbitral específicamente, los tribunales federales deben resolver la controversia. Íd., págs. 403-404. Sin embargo, cuando se trata de una cues-tión de fraude, al haberse inducido a una parte a entrar en el contrato completo, y ese contrato tiene una cláusula de arbitraje amplia, son los árbitros los que deben atender esa acción. Íd. Véase Helfeld, supra, pág. 12.
Por su parte, en Southland Corp. v. Keating, supra, pág. 12, el máximo Foro federal, sostuvo que la Ley Federal de Arbitraje creaba un cuerpo de normas sustantivas que aplicaba tanto a los tribunales estatales como a los federales. De esa manera, declaró inconstitucional una dis-posición de la Ley de California sobre la Inversión de Fran-quicias (California Franchise Investment Act) que exigía la consideración judicial exclusiva de cualquier disputa que surgiera al amparo de esa ley aunque existiera un acuerdo de arbitraje. Véase Helfeld, supra, pág. 13.
Así, a la luz de esos casos, en Buckeye Check Cashing, *376Inc. v. Cardegna, supra, págs. 445-446, el Tribunal Supremo de Estados Unidos señaló:
Prima Paint and Southland answer the question presented here by establishing three propositions. First, as a matter of substantive federal arbitration law, an arbitration provision is severable from the remainder of the contract. Second, unless the challenge is to the arbitration clause itself, the issue of the contract’s validity is considered by the arbitrator in the first instance. Third, this arbitration law applies in state as well as federal courts.
Al aplicar esos principios, el máximo Foro federal dis-puso que, como lo que se impugnaba en ese caso era el acuerdo principal y no específicamente la cláusula de arbi-traje, la cláusula se podía poner en vigor aunque estuviera separada del contrato principal por medio de la doctrina de separabilidad. Buckeye Check Cashing, Inc. v. Cardegna, supra, pág. 446. Concluyó que, con independencia de que el reclamo se hiciera en un tribunal federal o en uno estatal, una acción que ataque la validez de un contrato como un todo y no específicamente la cláusula de arbitraje, debe ser atendida por un árbitro: “We reafirm today that, regardless of whether the challenge is brougt in federal or state court, a challenge to the validity of the contract as a whole, and not especifically to the arbitration clause, must go to the arbitrator.” Íd., pág. 449.
La decisión emitida en el caso Buckeye Check Cashing, Inc. v. Cardegna, supra, fue ratificada, dos (2) años más tarde, en Preston v. Ferrer, 552 U.S. 346 (2008). Allí, la controversia era si la Ley Federal de Arbitraje podía ir por encima, no solamente de las leyes estatales que refieren ciertas controversias inicialmente a los foros judiciales, sino también, de aquellas leyes estatales que refieren dis-putas inicialmente a una agencia administrativa. Íd., pág. 349.(19) El Tribunal Supremo federal, confirmando en to-*377dos sus extremos a Buckeye Check Cashing, Inc. v. Cardegna, supra, resolvió que cuando las partes deciden acor-dar arbitrar todas las controversias que surjan mediante un contrato, una ley estatal no podrá alojar la jurisdicción primaria a un foro judicial o administrativo, por ser ello contrario a la Ley Federal de Arbitraje. Esa disputa deberá ser elucidada por un árbitro. Íd., págs. 349-350.(20)
Cabe señalar, que tales precedentes han sido refrenda-dos por los tribunales estatales de Estados Unidos, ya bien por ser vinculantes(21) —al tratarse de una controversia en el comercio interestatal — - o por su carácter persuasivo, particularmente cuando existe consonancia (textual y de política pública) entre las leyes estatales y la Ley Federal de Arbitraje.
*378El caso de autos se presenta en el segundo escenario. Ahí podemos mencionar, por ejemplo, el caso Lexington v. Goldbelt Eagle, 157 P.3d 470 (Alaska 2007), donde el Tribunal Supremo de Alaska se alineó con la normativa federal, basado fundamentalmente en el paralelismo que hay entre su estatuto de arbitraje y el federal, y la política pú-blica a favor del arbitraje que ambas jurisdicciones comparten.(22) Asimismo, en el caso C.R. Klewin Northeast v. City of Bridgeport,(23) 919 A.2d 1002 (2007), el *379Tribunal Supremo de Connecticut sostuvo lo resuelto en Buckeye Check Cashing, Inc. v. Cardegna, supra, al partir de la premisa de que su estatuto de arbitraje era similar al estatuto federal.(24) Ese Tribunal concluyó que, ante la au-sencia de un ataque dirigido específicamente a la validez de la cláusula de arbitraje, la cuestión sobre la legalidad del contrato en su totalidad, era de la incumbencia de los árbitros. C.R. Klewing Northeast v. City of Bridgeport, supra, pág. 1014.(25)
De lo expuesto se desprende, en primer lugar, que tanto Alaska como Connecticut comparten con Puerto Rico la po-lítica pública a favor del arbitraje como método alterno de solución de conflictos. En segundo lugar, ambos estados han seguido la norma pautada en Buckeye Check Cashing, Inc. v. Cardegna, supra, por guardar concordancia, más que nada, con su política arbitral.
Por la misma razón, entendemos que Buckeye Check Cashing, Inc. v. Cardegna, supra, y su progenie jurispru-dencial son compatibles en nuestra jurisdicción. El anda-miaje de esa casuística tiene como soporte el mismo prin-cipio que hemos predicado en Puerto Rico, a saber: la *380fuerte política pública a favor del arbitraje. En ese sentido, no vemos ningún óbice que justifique tener que desviarnos del derrotero que por años ha sesgado este Foro al resolver controversias ligadas al arbitraje comercial. Como bien ex-presó el ex Juez Asociado del Tribunal Supremo Señor Ne-grón García, si el razonamiento esbozado en la jurispru-dencia federal o de otros estados de la Unión nos convence, es perfectamente apropiado acogerlo para resolver el caso que esté ante la consideración del Tribunal. Véase Pueblo v. Yip Berrios, 142 D.P.R. 386, 430 esc. 3 (1997), opinión disidente del Juez Asociado Señor Negrón García.
Además, es preeminente señalar que la doctrina de se-parabilidad reiterada en Buckeye Check Cashing, Inc. v. Cardegna, supra, vigoriza nuestra política pública a favor del arbitraje. Como veremos a posteriori, se trata de una doctrina diseñada para permitir, esencialmente, que la va-lidez y existencia de los contratos que contienen cláusulas de arbitraje, sea adjudicada mediante ese proceso.
B. En el ámbito jurídico de Puerto Rico, existen diversas fuentes de las cuales surgen las obligaciones. El Art. 1042 del Código Civil, 31 L.P.R.A. sec. 2992, establece que las obligaciones nacen de la ley, de los contratos, de los cuasicontratos y de los actos y las omisiones ilícitos o en los que intervenga cualquier género de culpa o negligencia. Como bien expresamos al principio de nuestro análisis, las cláusulas de arbitraje son inherentemente contractuales. Por lo tanto, le aplican los principios inmanentes al derecho de obligaciones y contratos.
En el pasado hemos señalado que el arbitraje puede surgir de una cláusula accesoria a un contrato principal, mediante la cual las partes acuerdan someter a arbitraje sus desavenencias futuras, o puede surgir de un convenio por escrito para resolver una controversia existente. Rivera v. Samaritano & Co., Inc., 108 D.P.R. 604, 608 (1979). No cabe duda de que el caso de autos se rige por el primer supuesto. Es decir, la cláusula de arbi-*381traje en controversia, al encontrarse inmersa en un con-trato principal, es una accesoria.
Este tipo de cláusula u obligación accesoria, es incidental a la obligación principal “que si bien hay que cumplirla también, no ha sido el motivo determinante del negocio”. J.R. Vélez Torres, Derecho de obligaciones: curso de derecho civil, 2da ed., San Juan, Ed. U.I.A., 1997, pág. 67. Este Foro, al expresarse sobre las obligaciones accesorias, ha señalado que se trata de las que se incorporan a los contratos para completar las estipulaciones de los contratantes, las cuales no constituyen el verdadero motivo para la celebración del contrato. Véase Municipio v. Vidal, 65 D.P.R. 370, 375 (1945). Son obligaciones que dependen de otra principal a la cual se encuentran subordinadas, por lo que siguen la misma suerte de la obligación de la que dependen. Por eso, si la obligación principal no es válida, tampoco lo será, al amparo de este principio, la obligación accesoria.
Así por ejemplo, el Art. 1161 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3245, establece que cuando una obli-gación principal se extinga por el efecto de la novación, las obligaciones accesorias también se extinguirán, con excep-ción de aquellas que aprovechen a terceros que no hubie-sen prestado su consentimiento. Es decir, como norma general la extinción de una obligación conlleva la extinción de las garantías y demás derechos accesorios. Teachers Annuity v. Soc. de Gananciales, 115 D.P.R. 277, 282 (1984); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 391 (1973).
Asimismo, el contrato de fianza en Puerto Rico tiene como una de sus características, ser una obligación acceso-ria a otra principal. United v. Villa, 161 D.P.R. 609, 615 (2004). La naturaleza accesoria de la fianza está plasmada en el Art. 1746 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 4951, que dispone que: “[l]a obligación del fiador se extingue al mismo tiempo que la del deudor, y por las mis-*382mas causas que las demás obligaciones”. Como bien señalamos en A.I.I.Co. v. San Miguel, 161 D.P.R. 589, 596 (2004), citando a J. Puig Brutau en su obra Fundamentos de Dere-cho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. 2, Vol. 2, págs. 587-588, la fianza implica la existencia de una obliga-ción principal y de una accesoria que se pacta para garanti-zar el cumplimiento de la obligación principal. Esta se da entre acreedor y deudor, y la accesoria es entre fiador y acreedor para asegurar el pago o cumplimiento de la obliga-ción del deudor. Íd.
Según lo anterior, sería lógico colegir que en Puerto Rico, las cláusulas de arbitraje, cuando son accesorias al contrato principal, dependen de éste para su existencia y validez, por lo que si el contrato principal (donde se encuentra estipu-lada la cláusula de arbitraje) es nulo, la cláusula arbitral también será nula. Ahora bien, sabido es que el Derecho no está ataviado de una coraza impenetrable. Admite siempre la penetración de doctrinas o figuras jurídicas que sean li-sonjeras para resolver una controversia en particular, sobre todo cuando son compatibles con nuestro ordenamiento jurídico. Tal es el caso de la doctrina de separabilidad de las cláusulas de arbitraje.
La doctrina de separabilidad es una excepción a la norma general de que un pacto accesorio es nulo si el contrato principal es nulo. Ésta, según enunciada por el Tribunal Supremo federal en Prima Paint Corp. v. Flood & Conklin Mfg. Co., supra, y ratificada en Buckeye Check Cashing, Inc. v. Cardegna, supra, puede definirse como aquel principio que reconoce la validez de una cláusula de arbitraje como si se tratara de un contrato independiente, aunque esta cláusula se encuentre inmersa en un contrato principal. Domke, op. cit, Vol. I, Sec. 11:1, págs. 1 y 2.(26) De *383esta manera, al utilizar esta doctrina, un árbitro puede pa-sar juicio sobre la validez o existencia de un contrato, ya que con independencia de que éste sea nulo, la cláusula de arbi-traje tendría vigencia propia y separada de este contrato. Véase Íd., pág. 4. Es decir, la cláusula de arbitraje se reputa separada al contrato principal. Como corolario, cuando se impugna la validez del contrato principal, ello no tiene el efecto, ipso facto, de truncar la cláusula de arbitraje subsu-mida en el contrato.
Cabe destacar, que esta doctrina ha sido considerada un avance contra los prejuicios que por años habían empa-ñado el desarrollo del arbitraje como un método alterno de solución de disputas en Estados Unidos.(27) De hecho, la doctrina de separabilidad, incluyendo como hemos visto a Estados Unidos,(28) ha sido endosada por distintos países *384entre los cuales se encuentran Inglaterra,(29) España,(30) Francia(31) y Alemania(32)
Algunos de los argumentos que se han esgrimido para favorecer la doctrina de separabilidad, sobre todo en casos donde se alegue la inexistencia o nulidad de un contrato en su totalidad, son: (i) evitar la inconveniencia de requerirle a un tribunal que determine si un acuerdo es válido con el único propósito de establecer finalmente que el árbitro tiene la autoridad para resolver la disputa surgida de ese acuerdo, duplicando así los procesos decisorios;(33) (ii) evi-tar que las partes recurran a tácticas dilatorias con el mero propósito de retrasar o evadir el proceso de arbitraje pac-tado; (iii) honrar la intención de las partes al convenir el arbitraje, y (iv) la conveniencia de que las partes pueden perfectamente excluir la aplicación de esa doctrina, redac-tando una cláusula de arbitraje, cuyo lenguaje delimite su alcance. Véanse: íd., págs. 398 y 400-402; Bergeron, supra, pág. 462; J.J. Barceló III, International Commercial Arbitration: Who decides de Arbitrator’s Jurisdiction? Separability and Competence-Competence in Transnational Pers*385pective, 36 Vand. J. Transnat’l L. 1115, 1120 (2003). Véase, además, en general, Scott Rau, supra.
Como ha expresado un autor, sin la aplicación de esta doctrina, los árbitros tendrían que limitarse a escuchar re-clamaciones que no cuestionen la existencia o validez de un contrato en su totalidad, lo cual es ineficiente de su faz:
It is quite practical to understand that when parties agree to resolve all disputes arising from their legal relationship by-means of arbitration, unless expressly agreed to the contrary, they intend arbitrators to resolve even disputes concerning the validity of the arbitration agreement itself. Herrera Pe-trus, supra, pág. 401.
Claro está, no todas las controversias que surjan entre las partes deberán resolverse por un árbitro. Después de todo, como apunta un autor, “[a] party should be entitled to its day in court unless it has agreed to arbitrate”. Barcelo III, supra, pág. 1210. Además, para que el arbitraje sea or-denado por un tribunal, será necesario que las partes, no solamente lo hayan pactado, sino que se trate de un acuerdo de arbitraje amplio, que no circunscriba la intervención de los árbitros a controversias claramente definidas. Es decir, la doctrina de separabilidad requiere, para ser aplicable, que los pactos de arbitraje sean suficientemente amplios. Domke, op. cit, pág. 2. En estos casos, la presunción a favor del arbitraje aplica con mayor fuerza. íd., Sec. 15:6, pág. 35.(34)
Un ejemplo de una cláusula de arbitraje amplia la en-contramos en el propio caso de Buckeye Check Cashing, Inc. v. Cardegna, supra, págs. 442-443, la cual leía, inter alia:
Any claim, dispute or controversy ... arising from or relating to this Agreement ... or the validity, enforceability, or scope of *386this Arbitration Provision or the entire Agreement (collectively Claim), shall be resolved, upon the election of you or us or said third-parties, by binding arbitration .... Véanse, además: Preston v. Ferrer, supra, pág. 352; Nussbaum v. Kimberly Timbers, Ltd., supra, pág. 369; C.R. Klewing Northeast v. City of Bridgeport, supra, pág. 1008 esc. 6.
Ciertamente, el lenguaje en esa cláusula explícitamente hacía referencia a las reclamaciones relacionadas a la va-lidez del contrato. Empero, como atinadamente apuntó el Tribunal Supremo de Alaska en Lexington v. Goldbelt Eagle, supra, pág. 475, la norma esbozada por el Tribunal Supremo de Estados Unidos en Buckeye Check Cashing, Inc. v. Cardegna, supra, lejos de ser restrictiva, fue de ca-rácter general, que no estuvo predicada en una lectura, ad verbatim, del acuerdo de arbitraje en controversia, sino en principios amplios. (35) Por lo tanto, creemos que para apli-car los principios reconocidos en Buckeye Check Cashing, Inc. v. Cardegna, supra, el pacto de arbitraje no tiene que ser un alter ego del que estaba en controversia en ese caso. Lo medular es que se trate de una cláusula suficiente-mente amplia.
Así, a los jueces nos compete auscultar si la cláusula de arbitraje pactada entre las partes es taxativa o, a contrario sensu, si es lo suficientemente amplia como para permitir *387que una controversia en torno a la validez o existencia del contrato principal, sea adjudicada por los árbitros. Domke, op. cit., Sec. 15:6, pág. 33; Scott Rau, supra, págs. 27-31.
Con este trasfondo doctrinal, pasemos a evaluar la con-troversia en cuestión.
IV
En primer lugar, la parte peticionaria aduce que Buckeye Check Cashing, Inc. v. Cardegna, supra, es distinguible del caso de autos porque en aquél, la cláusula de arbitraje so-metía al árbitro la decisión de si el contrato en su totalidad era válido o no, mientras que en el presente caso, las partes no sometieron a arbitraje la determinación de la validez del contrato. Véase la Moción Informando Nueva Jurispruden-cia del Tribunal Supremo de los Estados Unidos, pág. 10. En ese sentido, es preciso analizar la cláusula de arbitraje (“Cláusula Catorce del Contrato de Sociedad”) convenida por las partes en el caso de autos, la cual dispone:
Las diferencias y cuestiones que pudieran suscitarse entre los socios, bien sea por razón de lo estipulado en este contrato, ya que por actos en el curso y dirección de los negocios en ella comprendidos o al procederse a la liquidación de la compañía, se decidirán por árbitros o amigables componedores que debe-rán ser nombrados uno por cada socio y en caso de discordia, los mismos árbitros nombrarán un tercero quien pronunciará su laudo final, el cual, así como la resolución de los árbitros, se considerarán definitivos y a cuyas decisiones se someten desde ahora los socios. (Énfasis suplido.(36)
Prima facie, de la preterida cláusula, saltan a la vista tres (3) tipos de categorías o controversias arbitrables: (i) las diferencias y cuestiones que pudieran suscitarse entre los socios por razón de lo estipulado en el contrato; (ii) las dife-rencias y cuestiones que pudieran suscitarse entre los socios *388por actos en el curso y dirección de los negocios, y (iii) las diferencias y cuestiones que pudieran suscitarse entre los socios al momento de liquidarse la compañía. A pesar de esa taxonomía, surge de manera clara —tal y como lo interpretó el Tribunal de Primera Instancia en el caso de autos— que se trata de una cláusula muy abarcadora. En efecto, la cláu-sula de arbitraje, en esos tres (3) grupos, parece incluir prácticamente todo tipo de controversias relacionadas al Contrato de Sociedad sin limitarse a los términos y las con-diciones del contrato.
Las palabras “diferencias y cuestiones” denotan que la gama de situaciones arbitrables es aún mayor, puesto que no se identifican con exactitud los asuntos susceptibles de arbitraje en cada categoría. Por eso, cuando la cláusula hace referencia a las diferencias y cuestiones relacionadas a lo estipulado en el Contrato de Sociedad, no podemos excluir con certeza, las cuestiones que giren en torno a la validez del Contrato de Sociedad. Esto, puesto que muy bien se puede interpretar que ese tipo de controversia está intrínse-camente ligada al contrato de sociedad y lo allí estipulado. Es decir, si el contrato de sociedad fuera írrito o inexistente, ello tendría injerencia o relación directa con lo estipulado en éste; lo estipulado en el contrato no tendría validez alguna. Por eso, el lenguaje utilizado en la cláusula, nos mueve a colegir, que se pueden arbitrar asuntos colaterales, extrín-secos a los términos y las condiciones del contrato per se, como lo es la validez de éste. Véase Worldcrisa Corp. v. Armstrong, 129 F.3d 71, 74-75 (2do Cir. 1997).
Adviértase que aún si se arguyera lo contrario —que la cláusula de arbitraje se limita a cuestiones vinculadas a los términos estipulados en el contrato de sociedad y no a los asuntos relacionados a la validez del mismo— existiría una duda legítima sobre el alcance de esta cláusula, y es un principio cardinal de hermenéutica en nuestra jurisdicción, que toda duda que pueda existir sobre el *389alcance de las controversias susceptibles a arbitraje, debe resolverse a favor de ese mecanismo. U.C.P.R. v. Triangle Engineering Corp., supra, págs. 141-142 y 143; Quiñones v. Asociación, supra, pág. 673; Worldcrisa Corp. v. Armstrong, supra, pág. 75.
Además, aunque la consabida cláusula no hace alusión expresa a controversias relacionadas a la validez del con-trato de sociedad, tal explicitud no es necesaria para que pueda aplicarse lo pautado en Buckeye Check Cashing, Inc. v. Cardegna, supra, y su progenie, puesto que este caso propugnó principios amplios que no se limitaban al pacto de arbitraje convenido entre las allí en controversia. Véase Lexington v. Goldbelt Eagle, supra, pág. 475.
A la luz de lo anterior, el sentido común(37) nos advierte que es razonable concluir que existe una relación estrecha entre el reclamo de la parte peticionaria y lo estipulado en el contrato de sociedad. Por consiguiente, nos parece que la cláusula de arbitraje objeto del caso de autos, es suficien-temente amplia como para permitir el arbitraje de la ac-ción interpuesta por la parte peticionaria.
Por otro lado, la parte peticionaria, en su intento de distinguir lo resuelto en Buckeye Check Cashing, Inc. v. Cardegna, supra, del caso de autos, alega que en éste, el contrato de sociedad acordado entre las partes no es mera-mente nulo o inválido, sino que es inexistente y que, por lo tanto, la cláusula de arbitraje allí subsumida es también inexistente. Sostiene que al tratarse de un contrato de na-turaleza mercantil, tenía que constar en escritura pública lo cual no se hizo. Fundamenta su posición en que en Buckeye Check Cashing, Inc. v. Cardegna, supra, págs. 444 esc. 1, el Tribunal Supremo federal distinguió entre una contro-versia relacionada a la validez de un contrato y una en que el contrato nunca se concluyera: “[t]he issue of the contract’s validity is different from the issue of whether *390any agreement between the alleged obligor and obligee was ever concluded. Our opinion today addresses only the former”. No le asiste la razón.
Es conspicuo que la reclamación que hace la parte peti-cionaria tiene el efecto de cuestionar la validez del contrato por una razón que podría afectar directamente todo el con-trato, y no específicamente a la cláusula de arbitraje. Véase Buckeye Check Cashing, Inc. v. Cardegna, supra, pág. 444. En nuestro ordenamiento jurídico, conforme ex-pusimos, la omisión de un requisito de forma ad solemni-tatem, afecta tanto la existencia como la validez del con-trato o negocio jurídico en cuestión. Véanse: Gil v. Marini, supra; López v. González, supra. Por eso, en esos casos, la validez es consustancial a la existencia y viceversa, siendo corolarios inseparables de la omisión de un requisito de forma solemne. Es decir, son dos caras de una misma moneda.
Por consiguiente, a la luz de lo resuelto en Buckeye Check Cashing, Inc. v. Cardegna, supra, la validez de un contrato es un asunto que puede ser llevado ante la consideración de un árbitro al amparo de la doctrina de separabilidad de las cláusulas de arbitraje. En ese sentido, la pretensión de la parte peticionaria, de exponer como dicotómicos los conceptos “validez” vis-á-vis “existencia”, con el objeto de preterir el proceso de arbitraje, carece de méritos a la luz de Buckeye Check Cashing, Inc. v. Cardegna, supra. Por ende, concluimos que el cuestionamiento realizado por la parte peticionaria con relación al Contrato de Sociedad, a quien compete adjudicarlo es al árbitro y no a los tribunales.
Después de todo, no debemos olvidar que en nuestra jurisdicción el arbitraje es considerado un medio valioso para resolver controversias en una sociedad, que merece el más decidido apoyo y aliento. McGregor-Doniger v. Tribunal Superior, supra.
*391V
Por todo lo expuesto, se confirma por fundamentos dis-tintos la Sentencia recurrida emitida por el Tribunal de Apelaciones, en la que se ordenó a las partes en controver-sia someterse al proceso de arbitraje pactado.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió sin opinión escrita.

(1) Véase el Exhibit D de la Petición de certiorari presentado por la parte peti-cionaria, Contrato Privado de Constitución de Sociedad Regular Colectiva, pág. 122.


(2) Según los hechos alegados en la demanda, los peticionarios compraron varios vehículos de motor (entre las marcas se encontraban Toyota, Honda, Mercury y Ford) que fueron sufragados exclusivamente por éstos, incluyendo entre los gastos: el pre-cio de compraventa, el pago del acarreo marítimo, el pago de los arbitrios de los vehículos. Posteriormente, los peticionarios vendieron esos vehículos a Sánchez Import Cars, Inc., por razón de las desavenencias habidas entre las partes en *364controversia. Sin embargo, la transacción de compraventa no se ha finiquitado, por-que la parte recurrida no le ha hecho entrega a los peticionarios de la documentación necesaria que incluye el recibo de pago de los arbitrios y el título de propiedad de los vehículos.


(3) La propiedad objeto del alquiler fue comprada por los peticionarios y en ella ubica Auto Export.


(4) Véase, Exhibit D de la Petición de certiorari presentada por la parte peticio-naria, Demanda, págs. 21-31.


(5) El Tribunal de Apelaciones concluyó que el contrato de sociedad era válido y que no tenía que constar en una escritura pública. Señaló que con independencia de si el contrato era o no de naturaleza mercantil —como alegaban los peticionarios— ni el Código de Comercio ni el Código Civil de Puerto Rico exigen que el contrato cele-brado entre las partes conste en una escritura pública. Véase Exhibit A de la Petición de certiorari presentado por la parte peticionaria, Sentencia del Tribunal de Apela-ciones, págs. 1-13.


(6) Como afirma el Prof. David M. Helfeld, no cabe duda de que el lenguaje del mencionado artículo permite una interpretación amplia en torno a las controversias que puedan someterse al procedimiento de arbitraje en Puerto Rico. D.M. Helfeld, La jurisprudencia creadora: factor determinante en el desarrollo de arbitraje en Puerto Rico, 70 (Núm. 1) Rev. Jur. U.P.R. 1, 20 (2001).


(7) En opinión emitida por el Secretario de Justicia, éste acotó que: “el procedi-miento de arbitraje que contempla la Ley Núm. 376 es de carácter contractual y extrajudicial, rigiéndose el mismo por el convenio que adopten las partes contratan-tes, el que se considera válido, exigible e irrevocable; y que sólo procede la interven-ción judicial para el nombramiento de árbitros, de así solicitarlo las partes del con-venio y en los casos taxativos dispuestos por ley.” Op. Sec. Just. Núm. 1973-4, 12 de febrero de 1973, pág. 23. Este Tribunal ha reconocido el valor persuasivo de las Opiniones del Secretario de Justicia. P.P.D. v. Gobernador I, 139 D.P.R. 643, 687 esc. 23 (1995); Col. Int’l Sek P.R., Inc. v. Escribá, 135 D.P.R. 647, 663 esc. 19 (1994).


(8) Por supuesto, aunque la política a favor del arbitraje en Puerto Rico es acuciante, ésta no es omnímoda. Esa política pública no representa una política de orden absoluto ante la cual tenga que doblegarse por fuerza toda otra política pública. Walborg Corp. v. Tribunal Superior, 104 D.P.R. 184, 187 (1975).


(9) Como afirma el Prof. David Helfeld, la Ley Núm. 376, supra, fue redactada utilizando como modelo la Ley Federal de Arbitraje. “Gran parte de sus disposicio-nes, especialmente las que son claves, constituyen una traducción de la F.A.A. [Federal Arbitration Act] al español”. Helfeld, supra, pág. 20.


(10) En Municipio Mayagüez v. Lebrón, 167 D.P.R. 713, 721 (2006), con relación a las Cláusulas de Arbitraje en el ámbito de los contratos de construcción comercial, expresamos que “las cláusulas de arbitraje no precisan un consentimiento específico, sino que pueden incorporarse mediante referencia en el contrato principal. Se ha entendido así en la mayoría de las jurisdicciones estadounidenses, a cuya jurispru-dencia acudimos por ser nuestra Ley de Arbitraje una criatura del derecho norteamericano”. Por su parte, en Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344, 359 (1961), señalamos:
“La Ley 376 autoriza y regula de manera comprensiva el convenio de arbitraje comercial y dispone la forma de hacer cumplir dichos convenios por las cortes .... El estatuto está calcado sustancialmente en disposiciones de la legislación sobre arbi-traje de California y leyes similares de otros estados, en los procedimientos de Nueva York y en la Ley de Arbitraje de Estados Unidos.”


(11) La legislación federal nace como respuesta a la antigua actitud hostil, he-redada de la tradición anglosajona, que algunos tribunales estatales tenían para con esas cláusulas de arbitraje. Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001). A través de la Ley Federal de Arbitraje, el Congreso se aseguró de que las *370“cláusulas de arbitraje fueran evaluadas y validadas como cualquier otra cláusula contractual, teniendo en cuenta la autonomía contractual de las partes, e institu-yendo así una vigorosa política pública nacional a favor del arbitraje”. Medina v. Cruz Azul de P.R., 155 D.P.R. 735, 742 (2001).


(12) En este caso, el Tribunal Supremo de Estados Unidos resolvió expresamente que la Ley Federal de Arbitraje aplica tanto en los tribunales federales como en los estatales: “In creating a substantive rule applicable in state as well as federal courts, Congress intended to foreclose state legislative attempts to undercut the enforceability of arbitration agreements.” Southland Corp. v. Keating, 465 U.S. 1, 16 (1984). Véase I Domke on Commercial Arbitration 3rd Sec. 7:6, págs. 19-20 (2009).


(13) Sin embargo, la Ley Federal de Arbitraje requiere que los tribunales hagan valer las cláusulas de arbitraje según sus propios términos. Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 57 (1995); Volt Info. Sciences v. Stanford Univ., 489 U.S. 468, 472 — 479 (1989). Por lo tanto, cuando un pacto de arbitraje establece que se habrá de regir por la ley de un estado, esta ley podrá aplicarse tal y como se pactó en el contrato aunque el contrato sea uno en el comercio interestatal. Medina v. Cruz Azul de P.R., supra, pág. 743 esc. 3. Véase, Domke, op. cit, Sec. 7:7, págs. 34-35.


(14) Véase Easterling v. Royal Manufactured Housing, 963 So.2d 399 (2007). Allí, el Tribunal del Tercer Circuito de Apelaciones de Louisiana señaló que la cues-tión sobre la ocupación del campo por la Ley Federal de Arbitraje con relación a la Ley de Arbitraje Comercial de Louisiana, La.R.S. 9:4201 et seq., no tiene una mayor consecuencia cuando ambos estatutos son similares y cuando la política que favorece al arbitraje es la misma:
“As this court has recognized, ... the issue of federal preemption, or application of the Federal Arbitration Act at 9 U.S.C. 1 et seq., as apposed to the Louisiana Binding Arbitration Law at La R.S. 9:4201 et seq., is of little consequence ... [T]he Federal Arbitration Act is ‘a collection of statutes which is very similar to the Louisiana Binding Arbitration Law.’
"... [T]he Louisiana Supreme Court v. Aguillard v. Auction Managemente Corp., 04-2804, 04-2857 (La.6129/05), 908 So. 2d 1, stated that the positive law of Louisiana favors arbitration, and that this favorable treatment echoes the Federal Arbitration Act (“FAA”) at 9 U.S.C. [sec.] 1 et seq. The Court made it clear that due to the similarity of the foregoing statutes, it would adopt the liberal federal policy favoring arbitration agreements. The Court in Aguillard further resolved the split between our circuit courts, stating that it would adopt the liberal interpretation policy of the Second and Fourth Circuits, as opposed to the conservative policies of the First and Third Circuits at that time. Accordingly, a presumption of arbitrability now exists with regard to the enforceability of arbitration agreements under a contract of adhesion analysis. While the events giving rise to this suit arose prior to our Supreme Court’s official adoption of the liberal interpretation of arbitration agreements, the Louisiana statutes already were in place. Therefore, federal preemption is not a real issue in this case, as the law of Louisiana does not conflict with the federal statutes.” Easterling v. Royal Manufactured Housing, supra, págs. 402-404.


(15) Véanse: Teledyne, Inc. v. Kone Corp., 892 F.2d 1404, 1410 (9no Cir. 1989); Sauer-Getriebe KG V. White Hydraulics, Inc., 715 F.2d 348, 350 (7mo Cir. 1983), cuya petición de certiorari ante el Tribunal Supremo de Estados Unidos fue negada, 464 U.S. 1070 (1984); Becker Autoradio v. Becker Autroradiowerck GmbH, 585 F.2d 39, 47 (3er Cir. 1978). En estos casos se resolvió que la existencia de un contrato es un asunto arbitrable. Véanse, además: C. Herrera Petrus, Spanish Perspectives on the Doctrines of Kompetenz-Kompetenze and Separability: A Comparative Analysis of Spain’s 1988 Arbitration Act, 11 AM. Rev. Int’l ARB. 397, 400 (2000); M. Hoellering, Arbitrability of Disputes, 41 Bus. Law. 125, 142 (1985).


(16) “we decide whether a court or an arbitrator should consider the claim that a contract containing an arbitration provision is void for illegality.” Buckeye Check Cashing, Inc. v. Cardegna, supra, pág. 442.


(17) La Sección 2 de la Ley Federal de Arbitraje, supra, dispone:
“... a written arbitration agreement ... evidencing a transaction involving commerce to settle by arbitration a controversy thereafter arising out of such contract or transaction, or the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.” (Enfasis suplido.) 9 U.S.C.A. sec. 2.


(18) En Buckeye Check Cashing, Inc. v. Cardegna, supra, pág. 444, el Tribunal Supremo de Estados Unidos, interpretando la Sec. 2 de la Ley Federal de Arbitraje, supra, expresó:
“Challenges to the validity of arbitration agreements ‘upon such grounds as exist at law or in equity for the revocation of any contract’ can be divided into two *375types. One type challenges specifically the validity of the agreement to arbitrate .... The other challenges the contract as a whole, either on a ground that directly affects the entire agreement ... or on the ground that the illegality of one of the contract’s provisions renders the whole contract invalid.”
Nótese que el Art. 1 de la Ley Núm. 376, supra, según reseñado previamente, es muy similar a la Sección 2 de la Ley Federal de Arbitraje, supra: "... Tal convenio será válido, exigible e irrevocable salvo por los fundamentos que existieran en dere-cho para la revocación de cualquier convenio.” Art. 1 de la Ley Núm. 376, supra.


(19) En ese caso, una de las partes (Ferrer) alegó que la otra parte (Preston) había obtenido una licencia en violación a una ley en el estado de California (Talent *377Agencies Act), por lo que el contrato no era válido. Además, adujo que la controversia, conforme a la mencionada ley, debía resolverse exclusivamente por un organismo administrativo (Labor Commissioner). A contrario sensu, Preston alegó que el con-trato era válido. Además, argüyó que como la controversia giraba en torno a la vali-dez del contrato, y ese contrato contenía una cláusula de arbitraje que relegaba al foro arbitral cualquier controversia que surgiera con relación a la validez o legalidad del acuerdo, la disputa debía ser resuelta por un árbitro. Preston v. Ferrer, supra, pág. 352.


(20) ei Tribunal Supremo federal expresó:
“In Prima Paint Corp. v. Flood. & Conklin Mfg. Co., 388 U.S. 395, 403-404, ... we held that attacks on the validity of an entire contract, as distinct from attacks aimed at the arbitration clause, are within the arbitrator’s ken.
“The litigation in Prima Paint originated in federal court, but the same rule, we held in Buckeye, applies in state court. 546 U.S., at 447-448 .... The plaintiffs in Buckeye alleged that the contracts they signed, which contained arbitration clauses, were illegal under state law and void ab initio .... Relying on Southland, we held that the plaintiffs’ challenge was within the province of the arbitrator to decide.
“Buckeye largely, if not entirely, resolves the dispute before us. The contract between Preston and Ferrer clearly ‘evidenc[ed] a transaction involving commerce,’ 9 U.S.C. [sec.] 2, and Ferrer has never disputed that the written arbitration provision in the contract falls within the purview of [sec.] 2. Moreover, Ferrer sought invalidation of the contract as a whole. In the proceedings below, he made no discrete challenge to the validity of the arbitration clause. See 145 Cal. App. 4th, at 449, 51 Cal.Rptr. 3d, at 635 (Vogel, J., dissenting). Ferrer thus urged the Labor Commissioner and California courts to override the contract’s arbitration clause on a ground that Buckeye requires the arbitrator to decide in the first instance.” (Citas y escolios omitidos.) Preston v. Ferrer, supra, págs. 353-354.


(21) Véanse: Kirby v. Grand Crowne Travel Network, LLC, 229 S.W.3d 253, 254-255 (2007); Martz v. Beneficial Montana, Inc., 135 P.3d 790, 793 (Montana 2006); Johnson v. Jefferson County Racing Ass’n, 1 So. 3d 960, 964 (2008); Salley v. Option One Mortg. Corp., 592 Pa 323, 332-333 (2007); In re Labatt Food Service, 279 S.W.3d 640, 649 (2008); Khosla v. Global Mortgage, Inc., 72 Va.Cir. 229, 231 (2006); Charles Boyd Constr. v. Vacation Beach, 959 So. 2d 1227, 1232 (2007).


(22) Tribunal en ese caso expuso:
"... Based on both the statutory language and the policy behind Alaska’s Arbitration Act, we hold that state arbitration law aligns with federal law and does not permit a court determining arbitrability to consider the validity of the underlying agreement.
“The language of the state statute supports our holding that state arbitration law does not permit adjudication on the merits of the underlying agreement. The text of AS 09.43.010(a), which mirrors FAA [sec.] 2, suggests that a court may only resolve public policy challenges when such claims are directed at the arbitration clause itself. Buckeye and Prima Paint have interpreted the analogous federal provision to require a court to enforce the arbitration clause unless a party asserts standard contract defenses, such as fraudulent inducement or void for public policy, against the arbitration clause itself.
“Strong public policy rationales support this position. Like federal law, state law strongly favors arbitrability. We have previously recognized the ‘strong public policy in favor of arbitration.’ Given this policy, we have indicated that ‘we ... allow ambiguous contract terms to be construed in favor of arbitrability where such construction is not obviously contrary to the parties’ intent.’ Forbidding courts from examining the merits of a dispute or the validity of the underlying contract furthers the primary benefit of arbitration — expeditious and inexpensive dispute resolution for the parties. This policy would be frustrated if parties could avoid arbitration by challenging the validity of the underlying agreement.
“Alaska’s arbitration law closely follows federal arbitration law, and federal law has clarified that arbitration clauses are severable from the underlying contracts for purposes of challenges to the validity of the underlying agreement. Determinations as to the validity of the underlying contract are a matter for the arbitrator to decide. We therefore hold that state arbitration law, like federal law, did not permit the superior court’s finding that the underlying contract was unenforceable.” (Escolio omitido.) Lexington v. Goldbelt Eagle, LLC, supra, pág. 475, 157 P.3d 470, 475-477 (Alaska 2007).


(23) En este caso, la parte demandada (City of Bridgepoint) alegaba que toda acción en la que se alegaba que un contrato que contenía una Cláusula de Arbitraje era nulo ab initio, por ser ilegal, debía ser resuelto por los tribunales y no por un panel de árbitros. Sostenía que la nulidad de un contrato acarreaba la nulidad de la Cláusula de Arbitraje subsumida en dicho contrato. Por el contrario, la parte deman-dante, (Klewing Northeast), sostenía, descansando en Buckeye Check Cashing, Inc. v. Cardegna, supra, que la cuestión en torno a la ilegalidad de un contrato, debía ser atendida, en primer lugar, por el panel de árbitros. C.R. Klewing Northeast v. City of Bridgeport, 919 A.2d 1002, 1014 (2007).


(24) Este foro articuló:
we noted that [sec.] 52-408 is similar to [sec.] 2 of the federal Arbitration Act. Section 2 of that act provides that written arbitration agreements shall be valid, irrevocable, an enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract. [Citas omitidas] In construing a Connecticut statute that is similar to federal law, we are guided by federal case law. ... Thus, when there is no Connecticut case law directly on point, we may turn for guidance to the applicable federal law.
“Given the similarity of [sec.] 52-408 to [sec.] 2 of the Federal Arbitration Act, we adopt the Prima Paint Corp. rule as applied in Buckeye Check Cashing, Inc., as a matter of state arbitration law.” (Citas omitidas.) C.R. Klewin Northeast v. City of Bridgeport, supra, págs. 1015, 1017.


(25) De hecho, el Tribunal Supremo de Connecticut, antes de que el Tribunal Supremo de Estados Unidos resolviera el caso de Buckeye Check Cashing, Inc. v. Cardegna, supra, ya había pronunciado que cuando se plantea la ilegalidad de un contrato, y no la ilegalidad de la cláusula de arbitraje específicamente, esa cuestión debía ser resuelta, en primer lugar, por los árbitros. Nussbaum v. Kimberly Timbers, Ltd., 856 A.2d 364, 370 (2004). En este caso, el Tribunal Supremo de Connecticut, además de resaltar la existencia de una política vigorosa a favor del arbitraje, tam-bién reiteró la validez de la doctrina de separabilidad de las cláusulas de arbitraje, íd., págs. 369-370.


(26) Como bien apunta un autor:
“Under the doctrine of ‘separability or ‘autonomy’ of the arbitration clause, arbitration clauses are regarded as independent agreements separate from the (main) agreement by which the parties intend to regulate the legal relationship *383referred to in the arbitration clause. This independent nature affords the arbitration clause a different destiny than that of the main agreement: its non-existence, invalidity or termination does not follow from the non-existence, invalidity or termination of the main agreement. Since arbitrators derive their power from an agreement functionally independent from the main agreement —albeit often formally included within it (‘clauses compromissoires’)— a challenge to the latter does not call into question their adjudicatory authority.” Herrera Petrus, supra, pág. 400.


(27) Véanse: P.J. Martinez Fraga y R. Domingo Oslé, Globalization and Developments in the Apportionment of Jurisdiction between Arbitrators and Courts Concerning International Commercial Arbitration, 8 J. Int’l Bus. & L. 63, 88-89 (2009); P.H. Bergeron, At the Crossroads of Federalism and Arbitration: The Application of Prima Paint to Purportedly Void Contracts, 93 Ky. L.J. 423, 462 (2004-2005). Véanse, ade-más, en general: A. Scott Rau, Everything You Really Need to Know about “Separability” in Seventeen Simple Propositions, 14 Am. Rev. Int’l Arb. 1 (2003). Cfr., R.C. Reuben, First Options, Consent to Arbitration, and the Demise of Separability: Restoring Access to Justice for Contracts with Arbitration Provision, 56 S.M.U.L. Rev. 819 (2003) (“separability perverts contract law because it assumes away the fundamental principle of contractual consent”; “the separability doctrine should be repudiated as archaic [and] unworkable”). Íd., págs. 827 y 845.


(28) Véanse, por los foros federales: Gannon v. Circuit City Stores, Inc., 262 F.3d 677, 680-681 (8vo Cir. 2001); Republic of Nicaragua v. Standard Fruit Co., 937 F.2d 469, 476-477 (9no Cir. 1991). Véanse, por los tribunales estatales: Jackson Mills, Inc. v. BT Capital Corp., 440 S.E.2d 877, 879 (1994); Quirk v. Data Terminal Systems, Inc., 400 N.E.2d 858, 861 (1980); Two Sisters, Inc. v. Gosch & Co., 370 A.2d 1020 (1976); Flightways Corp. v. Keystone Helicopter Corp., 331 A.2d 184, 186 (1975). Véase, además en general, Brucker v. McKinlay Transport, Inc., 557 N.W.2d 536 (1997). Estos casos ejemplifican la receptividad con que las cortes federales y esta-tales se comportaron con respecto a la doctrina de separabilidad, desde antes de que fuera reiterada en Buckeye Check Cashing, Inc. v. Cardegna, supra.


(29) Véanse: C. Herrera Petrus, supra, pág. 408; J.J. Coe, Jr., Building the Civilization of Arbitration: Book Review of: Margaret L. Moses, The Principles and Practice of International Commercial Arbitration, 113 Penn St. L.Rev. 1369, 1387 (2009).


(30) La nueva Ley de Arbitraje Española, JUS/60/2003 de 23 de diciembre de 2003, Repertorio Cronológico de Legislación, Pamplona, Ed. Aranzadi, 2003, pág. 8726, reconoce expresamente en su Artículo 22, el principio de separabilidad de las cláusulas de arbitraje:
“Los árbitros estarán facultados para decidir sobre su propia competencia, incluso sobre las excepciones relativas a la existencia o a la validez del convenio arbitral o cualesquiera otras cuya estimación impida entrar en el fondo de la controversia. A este efecto, el convenio arbitral que forme parte de un contrato se considerará como un acuerdo independiente de las demás estipulaciones del mismo. La decisión de los ár-bitros que declare la nulidad del contrato no entrañará por sí sola la nulidad del convenio arbitral.”


(31) Véase Herrera Petrus, supra, pág. 408.


(32) Íd., pág. 406.


(33) Si el Tribunal determina que el acuerdo de arbitraje es válido, entonces lo tendría que remitir a un árbitro para que éste adjudique las demás controversias. De su faz, esto representaría una duplicidad de procesos y de gastos para las partes.


(34) Véase, AT & T Technologies, Inc. v. CWA, 475 U.S. 643, 650 (1986). Véase, además: Webb v. Investacorp, Inc., 89 F.3d 252, 259 (5to Cir. 1996); Leadertex, Inc. v. Morgaton Dyeing & Finishing Corp., 67 F.3d 20, 27 (2do Cir. 1995).


(35) Allí el máximo Foro Federal de Alaska, interpretó una cláusula de arbitraje que disponía lo siguiente: “All disputes or claims arising under this Agreement shall be submitted to binding arbitration before a single arbitrator in Juneau, Alaska if demand for arbitration is made in a notice given by either party.” Lexington v. Goldbelt Eagle, supra, pág. 472. En lo pertinente, el Tribunal acotó:
“Goldbelt Eagle attempts to distinguish Buckeye by arguing that the arbitration clause in Buckeye was more exhaustive than the clause at issue in this case. Although Goldbelt Eagle is correct that this arbitration agreement is drafted differently from the clause at issue in Buckeye, the Supreme Court’s holding in Buckeye was broad. It was not predicated on a close reading of the agreement at issue in that case; the Court did not parse the language of the agreement, nor did it refer back to the language of the clause after initially quoting it. Instead, the Court relied on several broad principles: (1) ‘an arbitration provision is severable from the remainder of the contract’; (2) ‘the issue of the contract’s validity is considered by the arbitrator in the first instance’; and (3) ‘this arbitration law applies in state as well as federal courts.’ Thus, regardless of whether the arbitration agreement at issue is identical to the agreement before the Court in Buckeye, the Court’s holding applies.” Íd., pág. 475.


(36) Véase Exhibit D de la Petición de certiorari presentado por la parte peticio-naria, Contrato Privado de Constitución de Sociedad Regular Colectiva, pág. 122.


(37) “[E]n materia de hermenéutica, ... el sentido común está inmerso en toda interpretación.” Pueblo v. López Rodríguez, 118 D.P.R. 515, 531 (1987).